Citation Nr: 0736309	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-14 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  For the period prior to April 18, 2007, entitlement to an 
initial rating in excess of 20 percent for residuals of 
prostate cancer. 

2.  For the period beginning April 18, 2007, entitlement to a 
rating in excess of 60 percent for residuals of prostate 
cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1969 to April 1971.  
Among his decorations and medals, the veteran received a 
Combat Infantryman's Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2003 rating decision which granted 
service connection for status post prostate cancer with 
residual urinary frequency and erectile dysfunction 
associated with herbicide exposure evaluated as 100 percent 
disabling effective September 29, 2003.  Thereafter, 
effective February 1, 2004, the veteran was assigned a 20 
percent disabling evaluation.  In September 2005, the veteran 
appeared at a hearing at the RO before the undersigned.  
Subsequently, the Board remanded the case in June 2006.  Then 
in a June 2007 decision, the RO increased the veteran's 
evaluation to 60 percent disabling effective April 18, 2007.  


FINDINGS OF FACT

1.  For the period prior to September 16, 2005, the residuals 
of prostate cancer have been not manifested by the use of 
absorbent materials needing to be changed two to four times 
per day, urinary retention requiring intermittent or 
continuous catheterization, or a voiding interval of less 
than one hour or awakening to void five or more times per 
night.  

2.  For the period beginning September 16, 2005, the 
residuals of prostate cancer have been manifested by wearing 
of absorbent materials which must be changed more than 4 
times per day.






CONCLUSIONS OF LAW

1.  For the period prior to September 16, 2005, the criteria 
for an initial rating in excess of 20 percent for residuals 
of prostate cancer have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.115a, 4.115b, 
Diagnostic Code (DC) 7528 (2007). 

2.  For the period from September 16, 2005, the criteria for 
a rating of 60 percent, but not more, for residuals of 
prostate cancer have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.115a, 4.115b, DC 7528 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondences dated in October 2003 and July 2006, the 
RO satisfied its duty to notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claims; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claims.  In the July 2006 
correspondence, the RO also notified the veteran of the 
process by which initial disability ratings and effective 
dates are established.   

Since this claim is the appeal of an initial rating, fully 
satisfactory notice was delivered after it was adjudicated. 
 However, the RO subsequently readjudicated the claim based 
on all the evidence in June 2007.  The veteran was able to 
participate effectively in the processing of his claims. 
 There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  All identified and available treatment records have 
been secured.  The veteran has been medically evaluated in 
conjunction with his claims.  The duties to notify and assist 
have been met.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

The prostate cancer residuals have been evaluated under 38 
C.F.R. § 4.115b, DC 7528 which provides a 100 percent rating 
for malignant neoplasms of the genitourinary system.  
Following the cessation of surgical, x-ray, antineoplastic 
chemotherapy, or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  38 C.F.R. § 4.115b, Note 1.  
If there has been no local reoccurrence or metastasis, the 
residuals are evaluated as voiding function or renal 
dysfunction, whichever is predominant.  Id.

The evidence has shown that the veteran's residuals of 
prostate cancer have resulted predominantly in voiding 
problems (eg. the April 2007 VA examination report noted that 
the side effect of the veteran's prostate cancer was urinary 
incontinence and that there was no history of renal 
dysfunction or renal failure).  Therefore, consideration 
under the criteria for renal dysfunction is not warranted and 
the Board will only consider the criteria for voiding.

Voiding dysfunction is evaluated under the three 
subcategories of urine leakage, urine frequency, and 
obstructed voiding.  38 C.F.R. § 4.115a, Ratings of the 
Genitourinary System-Dysfunctions.  

Under the subcategory urine leakage for continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the wearing of 
absorbent materials which must be changed less then two times 
per day warrants a 20 percent rating.  Id.  A 40 percent 
rating is assigned when the wearing of absorbent materials is 
required and the materials must be changed two to four times 
per day, and a 60 percent rating is assigned when the wearing 
of absorbent materials is required and the materials must be 
changed more than four times per day, or where use of an 
appliance is required.  Id.

Under the subcategory of obstructed voiding, a maximum 
disability rating of 30 percent is warranted for urinary 
retention requiring intermittent or continuous 
catheterization.  Id.

Under the subcategory of urinary frequency, a 20 percent 
rating is assigned for daytime voiding interval between one 
and two hours, or awakening to void three to four times per 
night; and the maximum rating of 40 percent is assigned for 
daytime voiding interval less than one hour, or awakening to 
void five or more times per night.  Id. 

1.  For the period prior to September 16, 2005

The veteran seeks an initial rating in excess of 20 percent 
for residuals of prostate cancer.

Since the initial grant of service connection, the veteran's 
disability has been assigned a 20 percent rating.  In an 
appeal of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.
 
A November 2003 VA examination report noted that the veteran 
had frequency of two to three times a day, woke up three or 
four times a night, was able to hold his urine, and did not 
wear diapers.  A March 2004 VA treatment record noted that 
the veteran was having stress incontinence and episodes of 
incontinence at night while asleep.  

Based on the evidence, the Board finds that the veteran's 
symptoms do not exceed a 20 percent disability evaluation.  
While the veteran wore absorbent materials for stress and 
urge incontinence, there is no evidence that absorbent 
materials had to be changed 2 to 4 times per day.  Also, 
there is no indication of urinary retention requiring 
intermittent or continuous catheterization.  Furthermore, 
there is no evidence of voiding interval less than one hour 
or awakening to void five or more times per night.  
Therefore, a higher rating than the current 20 percent is not 
warranted. 

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  For the period beginning September 16, 2005 

A VA treatment record, dated September 16, 2005, noted that 
prior to radiation treatment the veteran did not have voiding 
problems, a history of recurrent urinary tract infection, or 
gross hematuria.  Post-radiation treatment, the veteran had 
chronic dysuria, weak dribbling stream, and was voiding every 
hour during the day and night, even with restricted evening 
fluids.  The veteran wore incontinence pads during the day 
for stress and urge incontinence.  

A September 26, 2005 letter from T. E. Hamilton, M.D. noted 
that the veteran had irritable voiding symptoms, continued to 
have enuresis daily, leaked as many as three to four times 
per night, was treated with a number of different medications 
without a reasonable response, and did not have evidence of 
an infection. 

The veteran testified at his September 27, 2005 hearing that 
he used the bathroom twelve to fourteen times a day, six to 
seven times a night, and had accidents at night.  He changed 
his pads five to eight times a day.  The veteran indicated 
that his frequency became worse around December 2003 to his 
present level and he began wearing absorbent material in 
January or February 2004.  The veteran also stated that he 
had only been catherized one time, right before his cancer 
treatment.     

An April 2007 VA examination report noted urgency, hesitancy, 
weak/intermittent stream, dysuria, dribbling, straining to 
urinate, hematuria, urine retention, urethral discharge, 
frequency of one to two hours, and five plus voidings per 
night.  The veteran used absorbent materials typically 
requiring six to eight per twenty four hours, had episodes of 
incontinence up to four to six times per day while awake and 
at night.  The longest period he was able to go without 
voiding was one and half hours, sometimes more frequently 
than every hour.

Based on the evidence presented at his September 2005 
hearing, the Board finds that the veteran's symptoms meet the 
requirement for a 60 percent disability rating as of the date 
of his hearing.  The September 16, 2005 VA outpatient 
treatment note suggests an increase in voiding symptoms, and 
the September 2005 private medical reports and testimony 
reflect a level of symptoms more nearly approximating a 60 
percent rating.  The April 2007 findings are consistent with 
the evidence from September 2005.  However, a rating in 
excess of 60 percent is unwarranted as that is the maximum 
schedular rating available under the applicable disability 
codes for voiding dysfunction.  He has not been shown to have 
renal dysfunction, thus a higher rating is not permitted for 
the veteran's disability.  

Therefore, a rating of 60 percent, but not more, is granted 
for the veteran's disability effective September 16, 2007. 



3.  Extraschedular Rating 

Finally, the veteran has not been hospitalized for his 
disability.  He testified at his hearing that he did not have 
the opportunity to change his absorbent materials in his job 
at auto auctions working two days a week, 14 and 16 hours a 
week.  However,  the existing schedular rating is already 
based upon the average impairment of earning capacity, and is 
intended to be considered from the point of view of the 
veteran working or seeking work.  A referral for 
consideration of an extraschedular rating is not warranted.  
38 C.F.R. § 3.321 (b)(1).


ORDER

For the period from prior to September 16, 2005, an initial 
rating in excess of 20 percent for residuals of prostate 
cancer is denied. 

For the period beginning September 16, 2005, a rating of 60 
percent, but not more, for residuals of prostate cancer is 
granted, subject to the regulations governing the award of 
monetary benefits.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


